Citation Nr: 0933902	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to October 11, 
2006, for a grant of service connection for psoriatic 
arthritis, as secondary to service-connected psoriasis 
vulgaris of the scalp, back, and glans penis (psoriasis).

2.  Entitlement to an initial rating in excess of 20 percent 
for psoriatic arthritis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was provided with a video-conference hearing 
before the Board in June 2008.  At the hearing, the issue was 
characterized as entitlement to an earlier effective date for 
increased compensation.  However, after reviewing the file, 
it has been determined that the issue is more properly 
characterized as being one involving an earlier effective 
date for a grant of service connection.  

After the hearing, the Veteran submitted additional evidence 
to the Board, consisting of treatment records from Dr. 
Babilonia dated from May 2004 through June 2008.  Generally, 
when the Board receives pertinent evidence that was not 
initially considered by the agency of original jurisdiction 
(AOJ), the evidence must be referred to the AOJ for review.  
38 C.F.R. §§ 20.800, 20.1304(c) (2008).  However, the Veteran 
waived AOJ consideration of this newly received evidence in a 
June 2008 written statement.  As such, the Board may properly 
consider the evidence.  38 C.F.R. § 20.1304(c). 

The issue of entitlement to an initial rating in excess of 20 
percent for psoriatic arthritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for psoriatic arthritis was in 
an August 2002 rating decision.  
 
2.  After the last final disallowance, VA received no 
communication from the Veteran that constitutes a formal 
claim or may be construed as an informal claim for service 
connection for psoriatic arthritis prior to October 11, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to October 11, 2006, 
for the grant of service connection for psoriatic arthritis 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.151, 
3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board finds that that no further action is required to 
comply with the VCAA concerning the Veteran's claim for an 
earlier effective date.  Specifically, such claim arises from 
his disagreement with the effective date assigned following 
the grant of service connection for psoriatic arthritis.  
Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  In such cases, the intended purpose of the VCAA 
notice has been fulfilled and no additional notice is 
required as to downstream issues such as the effective date.  
Id.  Moreover, the VCAA provisions do not apply where the 
resolution of a claim is based on statutory interpretation, 
rather than consideration of factual evidence.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Here, the Board finds that the law, 
and not the facts, are dispositive of the issue on appeal.  
As such, no further action is necessary to fulfill VA's duty 
to assist in this case.  

The Veteran's claim for service connection for psoriatic 
arthritis was originally denied in an August 2002 rating 
decision.  Such denial was based on a lack of evidence of in-
service treatment for psoriatic arthritis or evidence 
establishing a causal link between such condition and his 
service-connected psoriasis.  Later that month, a letter was 
received from the Veteran in which he primarily discussed a 
pending claim for an increased rating for psoriasis, and 
mentioned in passing that a bone scan had been positive for 
arthritis, but he did not express disagreement with the 
August 2002 decision denying service connection for 
arthritis.  In fact, the Veteran dated the letter prior to 
the issuance of August 2002 decision.  Therefore, that letter 
cannot be construed as a notice of disagreement with the 
decision which had not yet been made at the time the Veteran 
wrote the letter.  The Veteran did not submit a timely 
appeal, and that decision became final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2008).  Moreover, even if an appeal had been perfected, in a 
letter dated in October 2004 the Veteran indicated that 
action taken by the RO in raising his rating for psoriasis 
"satisfies my appeal on all issues."

The Veteran again requested service connection for psoriatic 
arthritis, as secondary to his service-connected psoriasis, 
in October 2006.  In this case, evidence received since the 
last final disallowance of the Veteran's claim includes 
personal statements from the Veteran, private and VA medical 
treatment records, and two VA examinations.  All of this 
evidence is new, in that it has not previously been 
considered by agency decision makers.  Some of the evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the Veteran's claim.  Specifically, 
the December 2006 VA examiner opined that there is a positive 
link between the Veteran's service-connected psoriasis and 
his current psoriatic arthritis.  Such evidence raises a 
reasonable possibility of substantiating the Veteran's 
service connection claim.  

As sufficient new and material evidence was received to 
reopen the Veteran's service connection claim for psoriatic 
arthritis, the merits of the claim were properly adjudicated.  
In February 2007, the Veteran was granted service connection 
for psoriatic arthritis, as secondary to his service-
connected psoriasis, and assigned a 20 percent initial 
rating, effective October 11, 2006.  The Veteran has appealed 
both the effective date for the grant of service connection 
and the initial disability rating that was assigned.  
However, as discussed below in the REMAND portion, the issue 
of whether an increased initial rating is warranted is not 
currently before the Board.  Only the effective date issue is 
ready for appellate review.  

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the receipt of an application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective date 
for a claim based on new and material evidence, other than 
service department records, that is received after a final 
disallowance is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2).  Similarly, the effective date for a reopened 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later, except under certain 
circumstances not present in the instant case.  38 C.F.R. § 
3.400(r). 

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Generally, an application for 
VA compensation must be a specific claim in the form 
prescribed by VA's Secretary, i.e., VA Form 21-526.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any 
communication or action received from the claimant or certain 
specified individuals on the claimant's behalf which 
indicates an intent to apply for one or more VA benefits may 
be considered an informal claim.  38 C.F.R. § 3.155(a).  Such 
informal claim must identify the benefit sought.  Id.

The Veteran contends that he is entitled to an effective date 
for the grant of service connection for psoriatic arthritis 
as of the date on which he first filed a claim for such 
condition in approximately 2001.  He argues that, although 
his claim was previously denied, the medical evidence of 
record shows that he has been entitled to service connection 
since that time.  See, e.g., June 2008 hearing transcript.

As discussed above, the Veteran's original claim for service 
connection for psoriatic arthritis was denied in a final 
rating decision dated in August 2002.  After that time, VA 
received no communication from the Veteran that constitutes a 
formal claim or may be construed as an informal claim to 
reopen his claim for service connection for psoriatic 
arthritis prior to October 11, 2006.  The Board notes that 
the claims file includes additional evidence concerning the 
Veteran's psoriasis and related psoriatic arthritis before 
that time.  However, such evidence was obtained in connection 
with the Veteran's appeal from the June 2000 denial of his 
claim for an increased rating for his service-connected 
psoriasis, which remained pending until October 2004, at 
which time the RO increased the rating and the Veteran 
withdrew his appeal.  See Decision Review Officer Decision; 
appeal satisfaction notification from Veteran.  The Veteran 
did not indicate at any point prior to October 11, 2006, that 
he intended to reopen his previously denied service 
connection claim for psoriatic arthritis.

While 38 C.F.R. § 3.157(b) provides that VA treatment records 
may constitute an informal claim in certain cases, 
application of this regulation is not warranted here, as it 
applies only where service connection has already been 
established for the condition at issue.  See MacPhee v. 
Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  The 
effective date of an award of service connection is assigned 
not based on the date the Veteran claims that a disability 
appeared or the date of the earliest medical evidence 
demonstrating the existence of such disability and a causal 
connection to service; rather, the effective date is assigned 
based on the date that the application upon which service 
connection was eventually awarded was received by VA.  
Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).

Accordingly, based on the above-stated facts and regulations, 
the Board finds that the correct date for the grant of 
service connection for psoriatic arthritis is October 11, 
2006, the date on which the Veteran's application to reopen 
his claim of entitlement to service connection for such 
disability was received following the AOJ's final denial in 
August 2002.  See 38 C.F.R. § 3.400(q)(2) & (r).  As such, 
the Veteran is not entitled to an earlier effective date and 
his claim must be denied.


ORDER

An effective date prior to October 11, 2006, for service 
connection for psoriatic arthritis is denied.


REMAND

The record reflects that the AOJ granted service connection 
for psoriatic arthritis in a February 2007 rating decision.  
In his October 2007 substantive appeal concerning the 
effective date, which is addressed above, the Veteran also 
expressed disagreement with the initial rating assigned for 
such condition.  The Board interprets such communication, 
which was received within a year following the rating 
decision granting service connection for psoriatic arthritis, 
as a timely notice of disagreement on such matter.  See 
38 C.F.R. §§  20.201, 20.302 (2008).  To date, the Veteran 
has not been issued a Statement of the Case (SOC) as to the 
issue of entitlement to an initial rating in excess of 20 
percent for psoriatic arthritis.  As such, the Board has no 
discretion and the case must be remanded for issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
However, this issue will be returned to the Board after 
issuance of the SOC only if the Veteran files a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC on the 
issue of entitlement to an initial 
rating in excess of 20 percent for 
psoriatic arthritis after consideration 
of all evidence of record.  See 
38 C.F.R. §§ 19.29-19.30; Manlincon, 12 
Vet. App. at 240.  The Veteran should 
be advised that a substantive appeal 
has not been received concerning this 
issue, as well as of the requirements 
for submitting an adequate and timely 
substantive appeal, as provided in 38 
C.F.R. §§ 20.200, 20.202, and 
20.302(b).  Thereafter, if a timely 
substantive appeal is filed and subject 
to current appellate procedures, the 
case should be returned to the Board 
for further appellate consideration, if 
appropriate.  See Smallwood, 10 Vet. 
App. at 97.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


